People v Walsh (2016 NY Slip Op 00651)





People v Walsh


2016 NY Slip Op 00651


Decided on February 3, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 3, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
L. PRISCILLA HALL
JOSEPH J. MALTESE
HECTOR D. LASALLE, JJ.


2014-01552
 (Ind. No. 1939-11)

[*1]The People of the State of New York, respondent, 
vMichael Walsh, appellant.


Robert C. Mitchell, Riverhead, NY (Felice B. Milani of counsel), for appellant.
Thomas J. Spota, District Attorney, Riverhead, NY (Karla Lato of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Efman, J.), rendered February 6, 2014, convicting him of robbery in the second degree (two counts), criminal possession of a weapon in the third degree (two counts), and menacing in the second degree (four counts), upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
Contrary to the defendant's contention, his waiver of his right to appeal was valid (see People v Bradshaw, 18 NY3d 257, 264-267; People v Ramos, 7 NY3d 737, 738; People v Lopez, 6 NY3d 248, 255; People v Alleyne, 127 AD3d 776; People v McRae, 123 AD3d 848; People v Brown, 122 AD3d 133; People v Barnes, 118 AD3d 904). Review of the defendant's challenge to the suppression ruling is precluded by his valid waiver of his right to appeal (see People v Kemp, 94 NY2d 831, 833; People v Jones, 131 AD3d 707, 707-708; People v Ward, 126 AD3d 730).
MASTRO, J.P., HALL, MALTESE and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court